[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM ON OBJECTION TO REQUEST FOR PRODUCTION
In defense of this zoning enforcement action requesting CT Page 3923 an injunction and other relief the defendant has filed a special defense of municipal estoppel. The defendant has also filed interrogatories and requests for production to obtain information to support its alleged defense. The plaintiff has objected on grounds of res judicata in that similar claims were made in a prior appeal, and that an estoppel defense cannot apply to the current use of the property, which was a material change from any prior use for which a building permit was issued.
Motions addressed to discovery requests are not an appropriate way to test substantive rights in a complaint or special defense. While the plaintiff may prevail on its challenge to the special defense at a trial, the defendant is entitled to discover facts and evidence to support the defense, and most of the requests for disclosure and production are relevant, and may lead to information supporting the defense. The objections to interrogatories 1, 2, 3 and 4 are overruled. The objections to production requests 2, 3 and 4 are overruled. The objection to production request 1 is sustained, except that the defendant may inspect the public records of the Beacon Falls Building Inspector's Office in a manner which is not disruptive to operations of that office, and provided further that any inspection and copying of building permits issued between 1963 and 1968 is done by the defendant and at its own expense.
ROBERT A. FULLER, JUDGE